Citation Nr: 9925718	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for median nerve 
damage, left wrist.

3.  Entitlement to service connection for median nerve 
damage, right wrist.

4.  Entitlement to service connection for scar formation, 
left wrist.

5.  Entitlement to service connection for scar formation, 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1995.  A decision by a Department of Veterans 
Affairs (VA) hearing officer in October 1996 held that this 
entire period was honorably served.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by VA's North 
Little Rock, Arkansas, Regional Office (RO).


REMAND

The veteran contends, essentially, that his wrist 
disabilities are the product of an inservice suicide attempt, 
which was prompted by an acquired psychiatric disorder that 
was initially manifested during service and for which service 
connection is warranted.

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished.  In particular, the Board finds that the report 
of a comprehensive VA psychiatric examination would be 
helpful.  

The Board notes, in that regard, that the service medical 
records compiled in conjunction with the veteran's suicide 
attempt show that a diagnosis of adjustment disorder, with 
mixed disturbance of emotions and conduct, was rendered at 
that time.  More recently, post-service medical records 
indicate that major depression has been identified; in a 
statement dated in October 1998, a VA psychiatric social 
worker indicated that, while he had not seen the veteran's 
service medical records, "I'm told he was evaluated and 
treated based on a diagnosis of [a]djustment disorder with 
depressed mood.  Since by definition, [a]djustment 
[d]isorders are limited to six (6) months duration, it is 
entirely possible that what was diagnosed by the military may 
have been the early phases of the problem for which he is 
currently followed...."  Accordingly, the Board believes that 
the question of nexus must be addressed.

The Board must also point out that governing VA regulations 
stipulate that, with regard to service connection for the 
residuals of a suicide attempt, it must be shown that the 
person was of unsound mind (otherwise, the act constitutes 
willful misconduct) and that "[i]t is a constant requirement 
for favorable action that the precipitating mental 
unsoundness be service connected."  38 C.F.R. § 3.302(a)(3) 
(1998).  For such reason, the Board concludes that the issues 
of service connection for median nerve impairment and wrist 
scars are inextricably intertwined with the issue of service 
connection for an acquired psychiatric disorder, and must be 
reviewed by the RO if it determines that service connection 
for an acquired psychiatric disorder is appropriate.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for mental health 
problems since October 1997.

2.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of medical 

records if necessary, all health care 
providers identified by the veteran 
should furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded the veteran for mental 
health problems since October 1997.

3.  Following receipt of all such 
records, the RO should accord the veteran 
a special VA psychiatric examination, in 
order to ascertain the nature of any 
mental impairment or mental health 
disorder that may currently be 
manifested.  In particular, the examining 
psychiatrist should be requested to 
review the veteran's service medical 
records, and specifically those records 
prepared in conjunction with his suicide 
attempt, and to render an opinion whether 
it is as likely as not that any current 
mental health disorder currently 
manifested by the veteran was first 
manifested in service, or is otherwise 
related to service.  All tests indicated 
should be conducted by the examiner at 
this time, and all findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.  The RO 
is to ensure that the veteran's claims 
folder is made available to the examiner 
prior to this examination, for his or her 
review and referral.  The examiner is to 
indicate on the examination report that 
he or she has reviewed the veteran's 
claims folder.

4.  Thereafter, the RO should review the 
claim, and determine whether service 
connection for an acquired psychiatric 
disorder can now be granted.  If the 
decision is favorable, the RO should also 
consider whether service connection can 
now be granted for median nerve 

damage and scar formation of each wrist.  
If the decision remains in whole or in 
part unfavorable to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this case, to 
include whether any claim is well grounded, should be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












